OFFICE OF THE ATTORNEY     GENERAL   OF TEXAS
                 AIJSTlN
@mtl.n~ shrubbery,and In pxwmil
kcc lng the oourthouso end lawn In
6008 oondftlm,  to@her with other
maaualleborin and about the oourt-
house, jail and lawn.
    "Underthisset Up, =8            the offi-
aera entitledto one4mlS aS the aoat
   prmidad ice In arti0l.a
                         Lobs, red8
  fOllOW8i

             (Art.   8at   forth)
of CrizilnalProcedure,and is aubatantlaU.ythe
&UT28 ss the &UMnd@d aftiOle 793, inSOrar(18
8~~8 arreOt8 YOW OoURtY, pSOVia88 that Where
a d8f%r.&mtis oonvlotcd of a mlademeanar aa&
his yunlohcl6nt is asSeES8d at a peounlary rim,
if he is unable to pay the fine end oosta ad-




         Art;ole791, and pamgmph numberea(1)
provia   'f&t 8aoh faxamlasi~ers'aourt may po-
vldefortheamotian o~a-u6oandtheoe
tablidment oi a county farm In mmnatlou thormdth
for the.purposeof util,Sshgthe,labor:0r sala
&WtiSS    80
          ~WtlYiOtOd   88Otia   (6) w    m          *
artiolepmmtdas   .$&atthay aball be   t tame
upcathopublb roads brl8gworot r erpuario
~k0 0r  thr, 00tmydk     their  firb0rBW be
utllhea .ln the ooullty   workhoilee
                                  or ooqnty famm
        Thime doe8 not aeemto be any authoiity
tmdelr'theprmlalaM or artiolOm4fOrthr,      rO80-




ba tie. This brings utoths      only mnterlal
question under pour request and that is whether
or not auah mnnud labor as worklugaa jaxdtor
in the eourthouw and aroundthe.oourthoU58yard
or lawn rteetsthe rer&iir~tis of 6rtiale 1035    ~~ :'
whioh provides Sor labor l6 the workhwae. oxida%
oountp rtirm or cn the P\fbllOroads or Ugon~any
public vork8 or the OoUntY. It is evident that
the last field of labor at& forth above. "DubliO
workP of the oountp, In reading the.ab&dfaGt-
tioned statutes together,is lyaonymoua with the
worda *publio irnprur~sltanof the oounty as men-
ticued in mticl6 793, aqra. rclo   do not lieUeve
that suoh oaaual labora ffiantlcmadin your i8ttOlT
aejanit~~rkineodrbolltthsoolrrt*hauro~
aIpke8prod~teMn0002tho0~0&ut
#dinmauotm6thoj~lw3&thor~s
d utlole loss, eqpn, or oou within tlm pa-
Yin ot the eatlltom   as labor "upoa allypubuo
works of ths'wulty.~